  Case 1:19-cr-00304-LMB Document 36 Filed 02/05/20 Page 1 of 3 PageID# 115



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


UNITED STATES OF AMERICA,                      )
                                               )
               v.                              )         Case No. 1:19-cr-00304-LMB
                                               )
HENRY KYLE FRESE,                              )
                                               )
                      Defendant.               )

DEFENDANT’S UNOPPOSED MOTION TO TEMPORARILY AMEND CONDITIONS
                         OF RELEASE

       Defendant HENRY KYLE FRESE, by and through counsel, respectfully asks this Court to

temporarily amend his conditions of release so that he can remain at his current residence in

Philadelphia, which he shares with his court-ordered third-party custodian, while she travels out-

of-town for the weekend. In support of his request, Mr. Frese offers the following:

       1. On October 11, 2019, this Court released Mr. Frese to the custody of his sister as a

           third-party custodian. (See Dkt. #15).

       2. Since his release, Mr. Frese has abided by all of the Court ordered conditions of release

           including the relevant travel restrictions.

       3. On two separate occasions, this Court has granted Mr. Frese’s request to travel to the

           Eastern District of Virginia to attend meetings with his lawyers. See Dkt. # 33, 35.

       4. On both occasions, this Court authorized Mr. Frese to travel outside the presence of his

           third-party custodian and permitted him to spend the night with a friend who resides in

           the Eastern District of Virginia.




                                                   1
  Case 1:19-cr-00304-LMB Document 36 Filed 02/05/20 Page 2 of 3 PageID# 116



       5. Mr. Frese’s designated third-party custodian has indicated that she would like to travel

           to Denver, Colorado from Friday, February 7 through Sunday, February 9, in order to

           visit with friends.

       6. Mr. Frese therefore seeks the court’s permission to remain at the Philadelphia residence

           in the absence of his third-party custodian so that she can travel to Colorado.

       7. Mr. Frese will continue to follow all conditions imposed by this Court and will report

           to probation daily if so requested.

       8. Undersigned counsel has spoken with government counsel who have indicated that the

           United States does not opposed Mr. Frese’s request.

       WHEREFORE based on the foregoing reasons and any others that may appear to the Court,

Mr. Frese respectfully request permission to remain at his current residence in Philadelphia, PA,

while his third-party custodian travels to Colorado from February 7 through February 9, 2020.



Date: February 5, 2020                           Respectfully submitted,

                                                 HENRY KYLE FRESE
                                                 By Counsel,

                                                 /s/ Stuart Sears
                                                 Stuart Sears
                                                 Schertler & Onorato, LLP
                                                 901 New York Avenue, N.W.
                                                 Suite 500
                                                 Washington, DC 20001
                                                 Telephone:       (202) 628-4199
                                                 Facsimile:       (202) 628-4177
                                                 ssears@schertlerlaw.com




                                                    2
  Case 1:19-cr-00304-LMB Document 36 Filed 02/05/20 Page 3 of 3 PageID# 117



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of February, 2020, I electronically filed a true copy of

the foregoing motion with the Clerk of Court using the CM/ECF system, which will send a

notification of such filing (NEF) to all parties.



                                               /s/ Stuart Sears
                                               Stuart Sears
                                               Attorney for Henry Kyle Frese
                                               Schertler & Onorato, LLP
                                               901 New York Avenue, N.W.
                                               Suite 500
                                               Washington, DC 20001
                                               Telephone: (202) 628-4199
                                               Facsimile: (202) 628-4177
                                               ssears@schertlerlaw.com




                                                    3
